Citation Nr: 1420281	
Decision Date: 05/06/14    Archive Date: 05/16/14

DOCKET NO.  10-11 276	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to an initial compensable evaluation for hypertension.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel


INTRODUCTION

The Veteran served on active duty from August 1988 to August 2008. 

This case comes before the Board of Veterans' Appeals  on appeal from an October 2008 rating decision of the Nashville, Tennessee, Department of Veterans Affairs (VA) Regional Office (RO), which granted service connection for hypertension and assigned a zero percent disability rating, effective September 2008.

In a July 2011 decision, the Board remanded this issue for additional development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, an additional remand of the Veteran's claim for an initial compensable evaluation for hypertension is warranted.  Although the Board regrets the additional delay associated with an additional remand, further development of the record is required before the Board may render a decision in the instant case.  When the Board's remand orders are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

The Veteran contends that a compensable evaluation is warranted for his service-connected hypertension.

In its July 2011 remand, the Board instructed the RO to attempt to obtain any pertinent VA or other inpatient or outpatient treatment records, subsequent to September 2008, if available, and schedule the Veteran for a VA cardiovascular examination to determine the current severity of his service-connected hypertension.

A February 2012 Supplemental Statement of the Case (SSOC) indicates that the Veteran failed to report for examinations that were scheduled in September 2011 and October 2011.  However, the record is unclear as to whether the Veteran received advanced notice of the examinations.  The claims file does not contain a copy of the letters notifying the Veteran of his September 2011 or October 2011 examinations.  

Rather, the record simply suggests that VA initiated a request for a VA examination in August 2011.  VA then sent the Veteran a letter dated later that same month informing him that the VA Medical Center would notify him "as to the date, time and place to report" for the examination to be conducted.  A copy of a subsequent letter to the Veteran informing him of the scheduling of his September 2011 and October 2011 VA examinations is not included in the claims folder.  

In a May 2012 Informal Hearing Presentation, the Veteran's representative specifically noted that the RO had failed to provide the Veteran with a hard copy of his examination notifications.

When a veteran fails without good cause to report for a necessary VA examination requested by VA in conjunction with a claim for increased compensation, the claim will be denied.  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant, death of an immediate family member, etc.  38 C.F.R. § 3.655(a), (b) (2013).  

In this instance, the Board finds that good cause for the Veteran's failure to report for his September 2011 and October 2011 VA examinations has been shown.  Of particular importance to the Board in this matter is the absence of evidence in the claims folder that the Veteran was properly notified of the scheduling of his September 2011 and October 2011 VA examinations.  Therefore, the Board concludes that another attempt should be made to schedule the Veteran for the requested VA examination.  

The Board does not however that VA's duty to assist claimants is not always a "one-way street."  In other words, a claimant seeking help cannot passively wait for it in those circumstances where he or she may or should have information that is essential in obtaining putative evidence.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Indeed, in instances where a claimant fails without good cause to report for an examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record.  

Additionally, in May 2012 Informal Hearing Presentation, the Veteran's representative also noted that the Veteran was not provided with VA Forms 4142 soliciting authorization to release any private treatment records.  While an August 2011 letter from VA indicated that 2 VA Form 4142 were enclosed with the letter, the Veteran's representative noted that there was continuing evidence that the Veteran received blood pressure medication outside of the VA Health Care system.  As this issue is being remanded to again schedule a VA examination to assess the current severity of the Veteran's hypertension, the Board finds that additional attempts should be made to obtain the identified private treatment records to include those from Dr. Michael K. Savage.  Under these circumstances, the Board finds that VA has a duty to make a further attempt to obtain the Veteran's private treatment records.  Massey v. Brown, 7 Vet. App. 204 (1994).

Accordingly, the case is REMANDED for the following action:

1.  Obtain and incorporate in the claims file any pertinent VA or other inpatient or outpatient treatment records, subsequent to September 2008, the date of the most recent VA examination.  The Veteran should be requested to sign the necessary authorization (VA Form 4142) for release of any private medical records to the VA.  All attempts to procure records should be documented in the file.  If the RO cannot obtain records identified by the Veteran, a notation to that effect should be included in the claims file.  In addition, the Veteran and his representative should be informed of any such problem. 

2.  Next, schedule the Veteran for a VA cardiovascular examination to determine the current severity of his service-connected hypertension.  The claims file and a copy of this remand must be made available to the examiner in conjunction with the requested examination, and the examiner should indicate that the claims file was reviewed in conjunction with the examination.  All necessary tests should be performed, including blood pressure readings.  A complete rationale must be given for all opinions and conclusions expressed in a typewritten report.

3.  Then, after ensuring any other necessary development has been completed, adjudicate the Veteran's claim.  If action remains adverse to the Veteran, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



